MEMORANDUM OPINION
                                         No. 04-11-00383-CV

                                     Elvira Dora BARRIENTES,
                                              Appellant

                                                   v.

                        THYSSENKRUPP ELEVATOR CORPORATION,
                                      Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-01485
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 6, 2011

DISMISSED

           Appellant Elvira Dora Barrientes filed a notice of appeal from the trial court’s judgment

signed February 8, 2011. The clerk’s record was due June 8, 2011, 120 days after the judgment

was signed. See TEX. R. APP. P. 35.1(a). On June 9, 2011, the District Clerk of Bexar County

filed a notification stating the clerk’s record would not be filed because appellant had not paid or

made arrangements to pay the clerk’s fee to prepare the record and is not entitled to appeal

without paying the fee. On June 14, 2011, we ordered appellant to provide written proof to this
                                                                                    04-11-00383-CV


court on or before June 24, 2011, that either (1) the clerk’s fee has been paid or arrangements had

been made to pay the clerk’s fee; or (2) she is entitled to appeal without paying the clerk’s fee.

We cautioned appellant that if she failed to respond within the time provided, her appeal would

be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b). Appellant has not

filed a response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee Thyssenkrupp Elevator Corporation recover its costs in this appeal from appellant

Elvira Dora Barrientes.


                                                     PER CURIAM




                                               -2-